Citation Nr: 9901714	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  94-34 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, including arthritis.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from November 1978 to June 
1988.

This appeal arises from a rating decision of June 1993 from 
the New Orleans, Louisiana, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans 
Appeals (Board), and in a September 1996 decision, the Board 
denied service connection for a bilateral ankle disability, 
including arthritis.  In November 1996, the veteran sought 
reconsideration of the Boards decision which was denied in 
March 1997.  The veteran appealed the Boards September 1996 
decision to U.S. Court of Veterans Appeals (Court).  In an 
August 1998 Memorandum Decision, the Boards decision was 
vacated and the case was remanded to the Board for further 
evidentiary development.  [redacted].  The case is again before 
the Board for consideration.


REMAND

The veteran contends, in essence, that he has a bilateral 
ankle disability related to service.  In light of the Courts 
Decision, this case will be returned to the RO for further 
evidentiary development and adjudication.  

The veteran claims that he was diagnosed with arthritis of 
the ankles within one year of his discharge from service and 
that his current ankle problems are related to service.  He 
has provided a copy of a Department of Veterans Affairs (VA) 
consultation report, dated in March 1989, which shows an 
assessment of ankle arthritis.  At his November 1993 hearing 
at the RO, he indicated that in January 1989, X-ray studies 
were conducted on his ankles at the VA outpatient clinic in 
Baton Rouge, Louisiana, and that these X-rays were used as 
part of the March 1989 assessment of his ankles at the same 
clinic.  Additionally, the veteran has indicated that 
following the March 1989 assessment, he received treatment 
for his ankles every six months at the VA outpatient clinic 
at Baton Rouge.  He also indicated that he was treated by a 
VA physician in New Orleans, Louisiana, presumably at the VA 
Medical Center.  The Board notes that in February 1994, the 
RO only requested records from the VA outpatient clinic from 
October 1992 to the date of the request.  The Board cannot 
find that the RO ever requested VA clinical records or X-ray 
reports from the outpatient clinic or the medical center for 
any period prior to October 1992.  Therefore, this case will 
be returned to the RO to obtain copies of pertinent VA 
medical records as well as copies of any other records of 
treatment related to the veterans ankles. 

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Additionally, the Courts decision in this 
case remanded the veterans claim further evidentiary 
development.  [redacted].  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the name and address of 
all health care providers who have 
treated and evaluated his ankles since 
his discharge from service. 

2.  The RO should request legible copies 
of all clinical records and X-ray reports 
related to treatment of the veterans 
ankles from the VA outpatient clinic at 
Baton Rouge, Louisiana, and the VA 
Medical Center in New Orleans, Louisiana, 
for the period from June 1988 to the 
present.  If any records have been 
retired to a records repository or other 
facility, appropriate action should be 
taken to retrieve such records.


3.  Following receipt of the information 
requested in Paragraph 1 above, the RO 
should request legible copies of 
pertinent medical records (other than 
those records requested in Paragraph 2 
above), following receipt of any 
necessary authorizations for the release 
of such information.

4.  Following completion of the above, 
the RO should again review the veterans 
claim and determine whether service 
connection for a bilateral ankle 
disability, including arthritis, can be 
granted.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.

If the decision remains adverse to the veteran, he and his 
attorney should be provided with a supplemental statement of 
the case and be apprised of the applicable period of time 
within which to respond.  The case should then be returned to 
the Board for further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to comply with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
